OFFICE    OF THE ATTORNEY           GENERAL     OF TEXAS
                                 AUSTIN




Honorable Joab Caqb.11
county IrttorIwp
Sohleioher   County
61 Lh?radO, mxas
D6ar sirr




carefully  ooluliaend by thi
your repue8t a8 followrt




                                           work was oomplotd
                                          Whhh th@ OOU't paid
                                           egrw4  oo~nMtion.
                                          l o lc r k wlm to     p a w-
                            alo-   at hi8 8pan          tine   en4
                            ith tha peranmmoe              oi hi0

                          y ir    on the ieel bade         ry8tei6
                          lerk    ir pai4 * ex-ofi              ml.-
                                                                             ,.




            "The County Clerk oonten48, m 600s hi8
     attorney,    that au& ooapenutlon      we8 mid hi5
     for aorvioer     mn4ore4 the oounty out &da of
     his offioial     dutias, '1168 not a &WOpW   ie6 Or
     0fri0e and 8houl4 not bm eoootmt.4        for in ar-
     riving    at   the enxioun    teao   mllorrod   hip    uader      the
     16%
Honorable          Xoab.CaEpboll,      Par~o 8



                  p.%ould the County irlwk of thla a@unty
           aooount for awh oosqpent~tlon paid him, in ar-
           riving   et the saxlmum fesa allowed him unbar
           the law? Was raid Coanlsaiormra     Gmrt author-
           ized to Eake such oontraiWw
                   hrtiolee  1941, 19&c, 1845, 3931 and 3938,                  Vernoa’a
wnoteted           Texas Civil Statutea,  roe4 80 follqur:
                   -Art.   1941.    mcordsra
                 whey shall     be cx-offlois    rsoordera Sor.
           their   aereral   oountlea,   and aa maoh ah&l n*-
           oord in mitabla      book8 to be proourrd for that
           ptupoaeall 4ab48, mortgama au4 other lnatr&
           menta raptired     or pomltte4     by law to ba re-
           aosdedj they ahall be the keeper8 ci cuoh m-
           eo r tl
                 b o o k s a,ndlfiell keep tho aama properly
           lndarad,    arrangm? en4 pftMWVa4."
                   "hrt.   1948.     custody     or reoor4a
                   -They shall      be keapsra     of the     reoorda,
           books, papera ant? prooeedfngs  o? their napee-
           t1va oottrta In oivil an4 ar$.aual   oaaea an4 fn
       Batten,   Of grobate,an4 aae that    the4 aam are
       proporlp indoxe4,   arm4504   au4 preaarv*4,  aa4
       shall   F@ritWi auof: other 4utlOs an4 in that be-
       half as may br by law imp~sr4 on them.”
                   "Art.   1945.    Other Qookota,      indersa,     oto.
                  Tha olerk ahall keep            mob other daekota,
           books an4 imleraa aa my ti               requkred by lauj
           and all booka, reoor4~ and             file4    pepore below-
           irkg to the offios  of county            alarks   o&all et p]Ll
           reasonable  thea   be opan to            tbo ins ~eotlon   en6
           exauiaation   oi 6u oitiran,             Iho aha P1 have tha
           right to mke oop Psa of the             ae~~a,~
                   w.a%. 3921.      County ol.srkr    prsaonlng          ro-
           oordm
                   "At sash tern ot hi8 oourt the oouaty judge
           ehell    inquir* into Pad examIn* the uount  of
           labor    actually aad nsowearilf parforme4by tie
Bonorsble      Saab Ccmgbcll,     Fai?,e
                                       S


        clcrb of hit oourt in the care end reacrve-
        tfon of the rcoor4a of his offloe,     f n making
        and keepI% ncocccary    indcxce thePet0,    and
        other labor of n llko olacs,    end cllow said
        olerk 8 reasonabla  oo~~msetloa    thertrror, net
        to wrgeed the fees ellowea him by law for like
        aervioos,  and mt to cxosed one hundred bol-
        lera annually,  to be raid out ot the county
        treasury  upon the aworn aocount of such clerk,
        approved fn Writ&    thcrcoo by the OOUllty buddy.”
               *Art.   3938.   County olerk:     cx-~ffi.oio      sore
        loos
               -For all  cr-offiolo  crrviooa    In reletion
        to rocdc,   bridges ana ferries,     iaauing jury
        aorlgt  , county warraate,  an4 tati*      rcca:pta
        therefor,     ccrviooa    la habsac oorpua cceea, mck-
        lng   out  bar dookotm, keeping rCOOrd8 of trust
        funds, filing      end docketing        ell gaper8 for corn-
        micc%onerc* hurt,        keeping road overaecrc*           books
        cad list    of henda, rsoording          all oollcotion~ro-
        turna o? dallnquent         inaolrenta,      reoar4ing   oountt
        trca)OBuP0r*a rcport8, rcooPdl~g            reports   or @a-
        tioea OS the peaoe, reoordlnii             ruportpc or anirala
        slaughtered,      and aervloss      In coanrotfon with all
        e~eotiona,     and cl1 other publio services not
        othsnSao     provided    for to be pf&lU u n tho order
        at the Ooruiasianera * Court out at r he treasury,
        tho county olerk shell          reoalvs such sum as the
        Commlssionsra~       Court m&p Qetemlns uuder the
        provlslona     of &-tlclc      3895, to be paid quarter-
        ly.    50 oounty clerk Bhrll be oompcllmd to file
        or moor4 any lna4mummt of writing porrPitte4
        or mquircd      by law to be rooordad until the ~wg-
        sent or tendor of pr~ymcnt of all legal fro5 Sor
        such f’i1.i~    OI rcoording       has been made.       Mthing
        herein shall      be held to include         papcrc or in-
        at uaente filed or moordad in mite gendlw
        in the oouti6y aourt:~
             twtlale 3930, Vtirnonlswmotctcd               CivU     %Itatutoa,
reed8    In port as iol.Wwa:
             "::le*a of th6 oounty oourt ahall reoeivs
        the f0110w1n& fear:
               ". . .
Ronomble      Saab Carpball,   Faga 4


              *“tansoribing,   ooaparing    -6   verifying
     reoord booke oi hia otfioa,  payable out of tho
     county tmemry   upon warrant iaimed under the
     order of the Gotmiaeionore*  Court, for eeoh
     1Or: worde. . .       .lO.”
           The oaee of Tarrant County la. Ropre,      l&5 S.%.
898 (Sup. Ct. 15% &. 3. 1101 held that the Comlaeicnere~
Court had aa authority    to pay the ooUnty clerk a oertaln
mm rw work in lndoxing      reoorde,   an4 bono8 the ommty woe
not baud by said a reeaent an4 oauld reoover iron the
clerk the amount pa ‘:Q hiPa for doing the work ln exoosa of
what it aotually   ooet.   %‘e quota from the oaurt’e  opinion
in err14 oaae as rtalowe~
              Ytte oourt      fn Its main charge, with ref-
     ereaoo     to extra     work done on the lnbaxoe,          la-
     etruoted the jury OF fatlower              ‘You will ohargo
     him (reaniug      RogerrJ*Lththree-fourthe            of
     ~7,576.78),    the amount paid Fmgare by Tarrant
     Countr for reinboxing            &de,    over qn4 lbeta the
     lrpenaoe pai4 out b$ Rogrra tar thrt work.                     ‘Be
     oxtn work refetrsd            to Or tble oharise aeant the
     work thet woe don. b{ R-era              uader the dirootion
     ol the ocee~iedoaere             oourt upon the inboxor.
     Thie work oonalete4           in plaoiag    on the am-gin
     of the rmporte oppoefte            the dead8 80 r~orded
     a brlet daeorlption           of the ~roprrty      aonrofrd
     by the inetrmeat,           80 that a pareoa 4xamialng
     the rewr4      4oulQ toll        by Iookiacg at tb;le nota-
     tion whether the lnet~rument to which it raPemod
     oonroya4 the         rapexty for whioh ha rae searahing.
     I?elatl+o    ta t it 18 work, Rodager8teatlfia4 that ho
     wae lnrtrueted        to   4~ It by tha omiaelonere’
     court     that ha ha4 never bean               order dlnet-
     lng h L to 40 the work; that But           uy or, hle prude-
     oeeeor,     ha4 ocmmenoe4 the work; thet when he
     went into the oliior            the oomml8eionara      direat-
     04 him. tc 60 oa with it g that            he flnlehed     it
     up ae direote4 by them, an4 pai4 out ror olerionl
     aid in doing the work the cum of $%,OfS~ bhat he
     kept the dlirfsmaoo           betwean that osount and the
     amount al&wad him by the ~omal#ei~ne~e’                   Oatart
     ?or the same, whioh aewtmt80 kapt bg him wee
     97,s&i.m,      which he retslned         08 hi0 oompeneation
     thsraior;     that thaw wa8 an underetandiry               between
                                                                         r...L
                                                                       2 .A     eaurt,   4~8 reaoww the whole or lg portion  of
     the  balsnoe relmlning after e06uotiag tha 8x0
     pensee for having ths work done, beoetue the ooa-
     ~i#aioners*   aaurt had no authority,      in our judg-
     arnt, to make any auoh QOAttaOt With h&i (1116,
     if without authority      to do 80, the oounty wag
     not bound by thslt     aotlon in wdorteklng to m&b
     a oontreot   with hfn ior mob MtViOO.         See Tar-
     rant countrV. EMlar', 38 %3x. Cir. ripp. re1.
     80 S.E. 666 6140 Ed1         County v. Felts at al,
     lE.0 8. 57. l&66.   x or i4 th e   o o u nty
                                               l4 to p p in
                                                         od
     a ny mnnerrttn4tmaorting that midoonttaot wa8
     uil6wti, 8tiar eo o verth       fngreawnt 4 0 paid cut,
     based thsreon.     Bee Eeldwin 0. Travis County,
     40 BIX. Mr. App. 149 BB 6. QJ. 4$0, and Tmlta
     County Y. Blaokbuta,     iO0 Pm, 51, 98 e;x. (UQ.’
          ‘:!'a quote from the oaee of Tarrant            County T. Eutlec,
80 S.W. 666r
             “xi the $u,oOO aLlowa        appellee     i;utler r0t
     aaklng ln8eixo8, eta., during the lart flsoal
     year or his tern, ommtituteu           rest3or 0rfi00,
     ~ithln th4 meaning 0r the rm bsll,              than, or
     oouram, the oounty was mtltlead            to hts thia
     ftra    oon8lasrad in datstmintng        the uount of
     OXOMB dua it.        The rc4 bill     rquir*r       'all   r-8
     oallootsd     8url6g the ri00ail.    year* eta.,       to be
     4ooounted for       and rix08 a i~xlaum aplcunt or
     tees or *all hnil#* rbiob may be retained.                 It
     ir fnslrted,      hcmevor, that the axtre rstvio~r
     thus aompenrated were not orrlolal;             that otmpen-
     eatlon for &akiu& tha indexa@ wan a aatter                 purr-
     ly or oonttwtual        rl&ht.    a*. do not think M. Aa
     we ham oberroed,        the Oonatitutfon       omfsta      gen-
     em1 pow4rs upon thr Lo#irlaturs             to Brerar:be       the
     duties or aounty oletke,        sad bp rersrenor         to Rev.
     St. art. X43,       end r0ii0+4g, It I4 apparent that
     th0 bgi4latut4       h6e afku0 it    tha duty or the 00wg
     olarks     to k8ep and prercroe      the reoordtr 0r tholr
     ol’fioes,    and to keep praper lndoxms OS al1 NO-
     srd8 thereof.       'ma duty ii0 r6rdy        k69g ad
     py4*4tVe tbs reoomls neomurrily             oonfetr, the
     right     to 6xolude 6ll 00ik0rri0id4 rr05 Inter-
     farsnoo themwlth.          iha Oml4lf~sionet4'       ooutt
     would be without pcmt,         wfthout eon4ent df tba
Hoaorable      Joab Campbell,    Fege 7


       alerk,   to authorize     a attangor       to taka posaeadoa
      of the teootde      and petiozm tho asrvloea             oontemplated
      In the work to whioh the oontraot               oi’ the aoanllr-
       aIonerst ,ooutt related.          ‘Ihoduty to keep ana pre-
      aarvo, the Index08 also neoeaaarlly               Imp1108 the
      duty to tranaarlbe,        renew, or rake proper ln4exos
      when neoetbaarp, a# ?xm allagod             in eppellant’a       pe-
      tltloq     and the ocapwmtlon thenror                 404m4    to bare
      been l   x p temtl~  provided,     44 will be scan        rtom   the
      follaIgg      quotatloa    rta    artlole      W57, Rev. St.
      1.995, viz. ) *tra~sotiblng,         oomparinfz and verify-
      ing IWSYO~~b00h 0r hIa orrioe,                payable out or
       the oounty tneauty upon warrants Irmad un8er
      the order ai, tha owmIatdoa~m~                oourt,    Wr eaoh
      loo word4 ten a*ntn*,         whioh saema not to barr
      been eiieeted      br the iea bill,         aa will bo erl-
      dont by an lnspaotlonor the trontq-sixthaeo-
      tlon thereof, providing that laws not in oon-
      f 110% with the aot are not arfrated.                 For’ eqht
      that    appearr,   the &3,000 allcnwl          appelles     Butlot
      tar making new fnaexar wan but the sum totei                    0r
      ha8     to whfoh ho ma6 retitled          thmeior       under ex-
      1rtinS llra      and the settlement         indioatwl     b the
      order bmei~~before        referred     to mounted        Qni y to
      the aaoettainmaat       or this faot.          But howevat this
     was, wo think the $8,000 was orriolal rear), within
     Ohs mwaing or the re4 bill,  rot whioh 53utlot
      should     be taquiwd     to eaoount.”
              You et@ rsapsotrully        advised    that   It   is   the   opirr-
Ion of this      dspartsent:

            1.   The aoamI44Ionet4'    ooutt halls no authority   to
aonttaot   to pay the oounty filotk a oertaln      twit rot *pro-
patlag a sew 48t of oorreoted       ana improved Indexerr or all
the reootis    kept In hia ofrio&*      (Gee Ten-ant Qmnty v.
iiogsrs, 185 2. 3. 58s)
             E. The oor6aIclalonera~  oourt ha4 authority     to
allow the oounty olerk ~&se 0r 10 oonta per 100 words rot
Rtnnsoriblng,     oomparl,ng mb verifying       tooat  books of hIa
ofrioe** as provided    for by ittide      8930, Y.A.C.S.    Suoh ree8
must be eooountea    fox by the clerk as Pees or 0rri0a. (sea
Tarrent County Y. Dutler,       06 2. 1-j. tM%l
Roaorabl4   Yoab Ca?wbrll,   Paa* 6



             3. The county juQ4 hdi              to $lm
                                         sut+ority          the
aounty   olark for his labor eorurlry  444 naaerrarrly per-
formed in the 04m and praaarratlon     of th4 raoordr of hi4
offioe, in makin    and keeping neooarary iwlex44 thereto,
and other labor of 4 1Xke 01444, 4 r44n444bl4 oa24&~~54-
tlon thdrsfor, not to axoeed tha fes4 ollow4d htm by law
ror lika rarvloon,   and not to 4x04& on4 hundred dollars
rnnually.   (Sac mtiola 39S1, V.A.C.S.) Suoh oomp8nartton
f4 8X-Offhi     8ODIp4B44t&3n44d 4bOdd b4 4OOOUZBtabfor by
f&m ol4rk ia tba Usterdnatian    of hla o~anration      wtd.r
~artielerSeas anu Stwl, v.A.a.5.    A1.o in thir   oon44atlon   a*4
tho  0444 of An%erron County va. flopkinu, 187 5. %?. 1019.
            4.                      ooutt ha4 authority
                 The 40~1~li44fo1~4r4*                   to
41100 ox-officio    ooqeneatlon  to oounty olerka undrr the
provlaion4 of snd within the liatltationa   preroribed  by
Artiolas  8895 and 3938, V.A.O.S.
         Trusting    that t&i4 44bl~faatOrily        4nm14r4 your
inquiry, am3 with    bea8 regards, wo 4~4
                                        Very truly    you-e